Citation Nr: 1429551	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (hereinafter "OSA").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to February 2000, and had additional service in the Army and Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a May 2010 rating decision from the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Muskogee, Oklahoma.

The Board remanded this case for additional development in April 2013 so that a VA examination could be provided.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had previously asserted entitlement to service connection for OSA on a direct basis.  However, during the course of the appeal the Veteran has been service-connected for allergic rhinitis and his representative submitted argument in October 2013 asserting entitlement to service connection for OSA on a secondary basis.  Therefore, remand is warranted to obtain another examination and opinion.

In addition, the medical opinion provided in June 2013 notes that the Veteran's OSA was not likely related to service because there was no medical documentation of the Veteran's complaints until 2009.  However, the Veteran has stated that he had symptoms of OSA since his military service.  While the Veteran is not competent to render a diagnosis of OSA, he is competent to relate that which he can experience.  The examiner seems to discount the Veteran's statements solely on the basis that there is no medical evidence of complaints; however, as the Veteran (as well as his spouse and sister) is competent to state that which he can experience then his competent complaints of symptoms which he attributes to OSA must be considered as a factor in the medical opinion.

Thus, the examination should address both direct and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the correct address for the Veteran is of record.

2.  Send the Veteran a notice letter addressing the criteria for substantiating a service connection claim for OSA secondary to allergic rhinitis.

3.  Schedule the Veteran for a VA sleep disorders examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of obstructive sleep apnea first manifested during military service, with consideration of the Veteran's competent complaints of symptoms which he attributes to OSA since his military service.  

If the answer to the above is negative please assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of obstructive sleep apnea was caused, or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's allergic rhinitis.

In making this assessment please consider the studies cited by the Veteran's representative as part of his October 2013 Informal Hearing Presentation:

http://sleepfoundation.org/sleep-topics/sleep-related-problems/allergic-rhinitis-and-sleep

http://www.ncbi.nlm.nih.gov/pubmed/15056401

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



